UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB x ANNUAL REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES ACT OF 1934 o TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedSeptember 30, 2007 Commission File Number 000-52375 KESSELRING HOLDING CORPORATION (Name of small business issuer in its charter) Delaware 20-4838580 (State or other jurisdiction of incorporation) (I.R.S Employer Identification Number) 6710 Professional Parkway West, Suite 301 Sarasota, Florida 34240 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (941) 953-5774 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.) Yes [X] No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] The Issuer's gross sales for the year ending September 30, 2007 were $12,175,194. As of December 26, 2007 the number of shares outstanding of the Issuer's common stock was 35,507,665. As of December 26, 2007 the aggregate number of shares held by non-affiliates was approximately 19,943,874. As of December 26, 2007 the aggregate market value of the Issuer's common stock held by non-affiliates was $6,182,601, based on the average bid and asked price of $0.31 per share as of December 26, 2007. 1 KESSELRING HOLDING CORPORATION FORM 10-KSB TABLE OF CONTENTS Certain information included in this report and other Company filings (collectively, “SEC Filings”) under the Securities Exchange Act of 1934, as amended (as well as information communicated orally or in writing between the dates of such SEC Filings) contains or may contain forward looking information that is subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. Among these risks, trends and uncertainties are the Company’s ability to raise capital, national and local economic conditions, the lack of an established operating history for the Company’s current business activities, conditions and trends in the restoration and general contracting industries in general, changes in interest rates, the impact of severe weather on the Company’s operations, the effects of governmental regulation on the Company and other factors described from time to time win our filings with the Securities and Exchange Commission. PART OR ITEM DESCRIPTION OF ITEM PART I ITEM 1. Description of Business. ITEM 1A. Risk Factors. ITEM 2. Description of Property. ITEM 3. Legal Proceedings. ITEM 4. Submission of Maters to a Vote of Security Holders. PART II ITEM 5. Market for Common Equity and Related Stockholder Matters. ITEM 6. Management’s Discussion and Analysis or Plan of Operation. ITEM 7. Financial Statements. ITEM 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. ITEM 8A. Controls and Procedures. ITEM 8B. Other Information. PART III ITEM 9. Directors and Executive Officers of the Registrant. ITEM 10. Executive Compensation ITEM 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. ITEM 12. Certain Relationships and Related Transactions. ITEM 13. Exhibit Index. ITEM 14. Principal Accountant Fees and Services. 2 PART I ITEM I. DESCRIPTION OF BUSINESS ITEM 1(a) – Business Development Kesselring Holding Corporation (formerly known as Offline Consulting, Inc.) (the “Company”) was organized as a Delaware Corporation on April 11, 2006. Following our acquisition of Kesselring Corporation on May 18, 2007 (more fully discussed in this Item, below), we are engaged in (i) construction and restoration services, principally to commercial property owners, (ii) the manufacture and sale of cabinetry and remodeling products, principally to contractors and (iii) commercial remodeling on customer-owned properties. Our business segments consist of (i) Construction Services (building, remodeling and restoration services), and (ii) Manufactured Products(cabinetry and remodeling products). See Item 1(b) – Business of Issuer. Merger and Recapitalization On May 18, 2007, we acquired Kesselring Corporation, a Florida Corporation (“Kesselring Florida”) pursuant to a Share Exchange Agreement (the “Exchange Agreement”). The Exchange Agreement provided for, among other things, the exchange of Kesselring Florida’s 26,773,800 outstanding common shares for 26,796,186 (or 80.28%) of our post-forward split common shares. Considering that, following the acquisition of Kesselring Florida, Kesselring Florida’s shareholders control the majority of the Company’s outstanding voting common stock, its management has actual operational and governance control and Offline effectively succeeded its otherwise minimal operations to its operations, Kesselring Florida was considered the accounting acquirer in this reverse-merger transaction. A reverse-merger transaction is considered, and accounted for, as a capital transaction in substance. It is equivalent to the issuance of Kesselring Florida’s common stock for the net monetary assets of Offline, accompanied by a recapitalization. On the date of the merger, Offline had no assets and no liabilities. Financial statements included in Item 7 and other information presented herein reflect the consolidated assets and liabilities and operations of Kesselring Florida, giving effect to the recapitalization, as if it had been the Company during the periods presented. On May 18, 2007, immediately before the merger, Marcello Trbitsch (the pre-merger majority shareholder and principal officer) entered into a Settlement and Release Agreement (the “Settlement Agreement”) with the Company pursuant to which he agreed to cancel 117,048,750 shares of common stock in consideration of the transfer of all of the assets of the Company’s former business. The Settlement Agreement further provided for Mr. Trbitsh’s assumption of all obligations and liabilities of the Company’s former business. In connection with the acquisition of Kesselring Florida, we changed our fiscal year end from December 31 to September 30. In addition, on June 8, 2007, we changed our name from Offline Consulting, Inc. to Kesselring Holding Corporation. On June 29, 2007, our Board of Directors and stockholders approved a 19.5 for one forward stock split of our issued and outstanding common stock and a reduction in our authorized shares from 700,000,000 to 200,000,000, each of which were effective on July 8, 2007. All share and per share information has been restated to give effect to the forward split for all periods presented. Financing Transactions On May 18, 2007, we entered into a financing arrangement with Vision Opportunity Master Fund Ltd. (“Vision”) pursuant to which we sold various securities in consideration of an aggregate purchase price of $1,500,000 (the “Preferred Financing”). In connection with the Preferred Financing, we issued the following securities to Vision: · 1,000,000 shares of Series A Preferred Stock (the “Series A Preferred”); · Series A Common Stock Purchase Warrants to purchase 3,091,959 shares of common stock at $.49 per share for a period of five years (“Series A Warrants”); · Series B Common Stock Purchase Warrants to purchase 3,091,959 shares of common stock at $.54 per share for a period of five years (“Series B Warrants”); and, · Series J Common Stock Purchase Warrants to purchase 3,091,959 shares of common stock at $.54 per share for a period of one year from the effective date of the registration statement (“Series J Warrants”). The shares of Series A Preferred Stock are convertible, at any time at the option of the holder, into an aggregate of 3,091,959 shares of our common stock. Holders of the Series A Preferred Stock are entitled to receive, when declared by our board of directors, annual dividends of $0.12 per share of Series A Preferred Stock paid semi-annually on June 30 and December 31. Such dividends may be paid, at the election of the Company, either (i) in cash if legally able to do so, or (ii) in restricted shares of our common stock with piggyback registration rights. In the event of any liquidation or winding up of our company, the holders of Series A Preferred Stock will be entitled to receive, in preference to holders of common stock, an amount equal to 115% of the original purchase price per share. There are no other net-cash settlement provisions embodied in the Series A Preferred Stock that are not within our control. The Series A Warrants and the Series B Warrants are exercisable for five years at an exercise price of $0.49 and $0.54 per share, respectively. In the event that the shares of common stock underlying the Series A Warrants and the Series B Warrants are not registered by May 2009, then the Series A Warrants and the Series B Warrants are exercisable on a cashless basis. The Series J Warrants are exercisable for one year from the date of the registration statement registering the shares of common stock underlying the Series J Warrants is declared effective at an exercise price of $.54 per share. We granted the investor registration rights with respect to the Series A Preferred Stock and the warrants. We were required to file a registration statement within 60 days from closing and have such registration statement declared effective within 150 days from closing if the registration statement is not reviewed or, in the event that the registration statement is reviewed, within 180 days from closing. If we fail to have the Registration Statement filed or declared effective by the required dates, which is the case, the dividend rate associated with the Series A Preferred Stock, as applicable, is increased from 8% to 10%. Otherwise, there are no required cash payments (such as registration payments or penalties) that accrue to the benefit of the investors. Additionally, Vision has the right of first refusal on subsequent funding opportunities along with the right to reset the conversion price and exercise price associated with the Series A Preferred and the Warrants in the event that the purchase price for the subsequent funding rounds is less than the conversion price or the exercise price in the Preferred Financing. 3 On March 2, 2007, we entered into a face value, $1,255,500, ten-year, adjustable rate mortgage note payable which was and continues to be secured by real estate that we own in Yakima, Washington. See Item 2 for additional information about our real estate holdings. On August 16, 2007, we entered into a Securities Purchase Agreement with the Marie Baier Foundation (the “Foundation”), pursuant to which we issued a convertible promissory note in the principal amount of $350,000 (the “Foundation Note”). The Foundation Note bears interest at 7.36%, matures one year from the date of issuance and is convertible into our common stock, at the Foundation’s option, at a conversion price of $0.48 per share (the trading market on that date was $0.30). The Foundation converted the note with interest for 733,725 shares of common stock on September 17, 2007. In October, November and December 2007, certain of our Board of Directors, or organizations with which they are affiliated, funded an aggregate $600,000 to us pursuant to notes payable. These notes bear interest at 7.0% and mature as follows: April 18, 2009 – $250,000; April 23, 2009 - $50,000; May 6, 2009 - $25,000; May 8, 2009 - $25,000 and June 13, 2009 – $250,000. Purchases of Businesses We believe that opportunities exist to roll up small, privately-owned businesses in the segments that we operate within. As of this date, we have completed the acquisitions listed below. Further acquisitions are dependent upon our ability to identify acquisition targets, negotiate terms that are favorable to the Company and, if necessary, acquire the necessary financing to complete the acquisition. There can be no assurances that we will be able to achieve these conditions necessary to complete acquisitions. On January 14, 2005, Kesselring Florida acquired the outstanding common stock of Kesselring Restoration Corporation, Inc. (“Kesselring Restoration”) for cash consideration of $80,000 and notes payable of $50,000; accordingly, our purchase price amounted to $130,000. We made this purchase for the purpose of commencing our Restoration Services business. The acquisition of Kesselring Restoration was accounted for using the purchase method of accounting. Accordingly, the purchase price, plus the fair values of assumed liabilities, was allocated to the tangible and intangible assets acquired based upon their respective fair values. Since the fair values of the tangible and intangible assets acquired exceeded the purchase price, the fair values of long-lived assets acquired, including identifiable intangible assets, were reduced to zero and the excess of $12,504 was recorded as an extraordinary gain during the period the acquisition occurred. The operations of Kesselring Restoration are included in our consolidated financial statements commencing on the date of this acquisition. On March 10, 2005, Kesselring Florida acquired the outstanding common stock of TBS Constructors, Inc. (“TBS”) for cash consideration of $10,000. We made this purchase principally for the purpose of engaging TBS’s then owner as our President, and entering into the residential home construction and remodeling business. The acquisition of TBS was accounted for using the purchase method of accounting. Accordingly, the purchase price, plus the fair values of assumed liabilities was allocated to the tangible and intangible assets acquired based upon their respective fair values. The operations of TBS Constructors, Inc. are included in our consolidated financial statements commencing on the date of this acquisition. On July 1, 2006, Kesselring Florida acquired the outstanding common stock of the individual companies comprising the King Group of Companies (the “King Group”) for 7,446,218 shares of our common stock; face value $700,000 of notes payable, due December 31, 2006; and, up to $150,000 for certain direct, purchase-related reimbursements that were probable of payment at the time of the purchase. The King Group comprised individual companies that were under common shareholder control at the time of our purchase. We purchased the King Group for the purpose of commencing our Manufactured Products business. The common shares that we issued had a fair value of $1,680,723 on the acquisition date based upon a valuation of the share values using the Income Approach; accordingly, our purchase price amounted to $2,530,723. Our acquisition of the King Group was accounted for using the purchase method of accounting. Accordingly, the purchase price, noted above, plus the fair values of assumed liabilities, was allocated to the tangible and intangible assets acquired based upon their respective fair values. The operations of the King Group are included in our consolidated financial statements commencing on the date of this acquisition. In addition, given that the King Group was a material acquisition, we have included its prior financial statements in Item 7, herein, for the period immediately preceding our acquisition. The Company has entered into a letter of intent for the proposed acquisition of a roofing company located in Florida. The Company has completed a valuation of the roofing company and has verbally agreed to terms with the sellers with to the acquisition price. Concurrently, the two companies are working through the structure and the timing of the transaction. This acquisition is subject to final negotiation, execution of a definitive acquisition agreement, completion of legal and financial due diligence, Kesselring board approval, board and shareholder approval of the roofing company, funding and customary closing conditions. It is anticipated to close before the end of the Company's second quarter, although the Company cannot provide any guarantee as to the timing of the closing or whether closing will occur at all. Other Business Development Matters: On August 15, 2007, Douglas P. Badertscher was appointed Chief Executive Officer of Kesselring Holding Corporation replacing Kenneth Craig who remains a Director. Mr. Baderscher’s employment contract, which has a term through November 2010, provides for base compensation, plus a contingent bonus arrangement, certain reasonable allowances, and the award of options to purchase 2,500,000 shares of common stock. Mr. Badertscher’s options vest in four tranches of 625,000 commencing November 15, 2007 and have an exercise price of $0.30. The stock options expire on November 15, 2012. On August 16, 2007, we entered into an Investor Relations Agreement with Pismo Consulting (“Pismo”) for $350,000 and 200,000 shares of common stock (the common stock had a value of $60,000, based upon trading market prices). The term of this agreement is for one year. 4 On October 4, 2007 Laura Camisa, our former Chief Financial Officer, terminated her employment. Virgil L. Sandifer, Jr. was appointed by the Board of Directors as Interim Chief Financial Officer. Ms Camisa received severance compensation that was based on her contracted compensation in the amount of $87,500; this amount will be paid over a period of six months. We have recorded the termination benefits in the first fiscal quarter of 2008 at which time all conditions to its measurement were established; that is, the arrangement was approved and communicated to the former employee. On October 12, 2007, we terminated the employment of the President of Kesselring Restoration and Kesselring Coastal Construction. Upon the filing of this annual report, no severance arrangement with the former President has been presented to the Board of Directors for approval or communicated to the former employee. On October 15, 2007, Thomas McTigue was hired as President of Kesselring Restoration, Kesselring Construction and Kesselring Aluminum; all wholly-owned subsidiaries. Mr. McTigue is a Licensed Contractor under the jurisdiction of the Florida Department of Business and Professional Regulation. In addition to a base compensation and benefits, Mr. McTigue received 100,000 shares of restricted common stock and is entitled to a contingent award of up to an additional 100,000 shares of restricted stock, which is dependent upon the performance of the operations that he oversees. The contingent award expires on September 30, 2008. ITEM 1(b) – Business of Issuer We are engaged in (i) restoration services, principally to commercial property owners, (ii) the manufacture and sale of cabinetry and remodeling products, principally to contractors and (iii) multifamily and commercial remodeling and building services on customer-owned properties. We apply the “management approach” to the identification of our reportable operating segments as provided in Financial Accounting Standard No. 131 Disclosures about Segments of an Enterprise and Related Information. This approach requires us to report our segment information based on how our chief decision making officer internally evaluates our operating performance. As more fully discussed in Note 14 to our Consolidated Financial Statements, included in Item 7 and Item 1(b), herein, our business segments consist of (i) Construction Services (building and restoration services), and (ii) Manufactured Products. Our Construction Services Segment, consisting of building and restoration services, is conducted in the State of Florida and principally serves the West Central Florida Area. Our Manufactured Products Segment facilities are located in the State of Washington and principally serve contractors in the Northwestern United States. Construction Services Segment Kesselring Restoration is a restoration and construction services company offering diversified general contracting, restoration, construction management and design-build services primarily to commercial property owners. We have established a strong reputation within our markets by executing significant projects on time and within budget while adhering to strict qualitycontrol measures. Kesselring Restoration offers commercial exterior restoration services that include removal and replacement of concrete, stucco, carpentry, waterproofing and painting of buildings ranging from single floor to high-rise. Kesselring Restoration performs work primarily on condominiums, but also on banks, hotels, office buildings, and shopping malls. Most of Kesselring Restoration services are performed by its employees. We believe that an average coastal structure requires restoration services every five to seven years under normal weather circumstances. A portion of our work requires surety bonding and Kesselring has surety bonding agreements with various institutions to meet its bonding needs. Manufactured Products Segment The King Group of Companies (“King Group”) are manufacturers of wood casing products and cabinets in central Washington State. In over 29,000 square feet of manufacturing space, the King Group manufactures specialty wood moldings, doors, casework, display fixtures and related hard surface materials. Approximately 75% of its work is commercial with the remainder high-end residential. The commercial work is predominately secured through competitive bidding. Work is performed for major general construction contractors statewide. Competition In the Construction Services Segment, we compete against numerous local and regional construction service providers. The competition for construction services generally has the result of reducing competitive bidding. Competitors in our Manufactured Products business segment include Masco Corporation and Imperial Industries, Inc. We expect additional competitors as the market for specialty services continues to grow and lacks significant barriers to entry. Sources and Availability of Raw Materials Currently, the raw materials used in our business segments, are neither short-supply nor subject to severe market volatility as to pricing. We have a robust network of material providers in both of our operating segments and are aware of many other sources should a current provider be unable to fulfill our needs. Government Regulation Portions of our operations are highly regulated and subject to a variety of federal and state laws, including environmental laws, which require that we obtain various licenses, permits and approvals. We must obtain and maintain various federal, state and local governmental licenses, permits and approvals in order to provide our services. We believe we are in material compliance with all applicable licensing and similar regulatory requirements. However, we can provide noassurance that we can maintain our licenses or registrations in the states in which we currently do business, or that we can obtain licenses or registrations required by any states in which we maydesire to expand our business. Portions of our business are heavily regulated by federal, state and local environmental regulations, including those promulgated under the Environmental Protection Agency. These federal, state and local environmental laws and regulations govern the discharge of hazardous materials into the air and water, as well as the handling, storage, and disposal of hazardous materials and the remediation of contaminated sites. Our businesses may involve working around and with volatile, toxic and hazardous substances and other regulated substances. We are not aware of any federal, state or local environmental laws or regulations that will materially affect our earnings or competitive position, or result in material capital expenditures; however, we cannot predict the effect on our operations of possible future environmental legislation or regulations. Employees As of September 30, 2007, we have 86 employees of which 77 are full time employees. Our employees are located in Florida and Washington: 36 employed in our Construction Services Segment, 42 in our Manufactured Products Segment, and 8 in Corporate. We have not experienced any work stoppages and we consider relations with our employees to be good. Further, we believe that the workforce in our service areas are generally sufficient to support our overall growth plans. 5 PART 1 ITEM 1A. RISK FACTORS. You should carefully consider the risks described below as well as other information provided to you in this document, including information in the section of this document entitled “Information Regarding Forward Looking Statements.” Additional risks and uncertainties not presently known to our company or that we currently believe are immaterial may also impair our business operations. If any of the following risks actually occur, our businesses, financial condition or results of operations could be materially adversely affected, the value of our common stock could decline, perhaps significantly, and you may lose all or part of your investment. Risks Related to Our Business Our limited operating history makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance. Although our management team has been engaged in the restoration and wood working business for an extended period of time, we did not begin operations of our current business concept relating to restoration and wood working until January 2005 and we have only recently commenced our plan of acquiring other companies. Through September 30, 2007, we have completed three acquisitions. We have a limited operating history in our current combined form, which makes it difficult to evaluate our business on the basis of historical operations.As a consequence, it is difficult, if not impossible, to forecast our future results based upon our historical data. Reliance on the historical results of our acquisition targets may not be representative of the results we will achieve, particularly in our combined form. Because of the uncertainties related to our lack of historical operations, we may be hindered in our ability to anticipate and timely adapt to increases or decreases in sales, revenues or expenses. If we make poor budgetary decisions as a result of unreliable historical data, we could be less profitable or incur losses, which may result in a decline in our stock price. Our results of operations have historically resulted in losses, and we may not be able to achieve profitability. We incurred a net loss of ($3,106,621) for the year ended September 30, 2007 and a net loss of ($419,898) for the year ended September 30, 2006. Our management believes that our current business plan will be successful and that we believe we will be able to limit our losses; however, our business plan is speculative and unproven. Although our revenues grew substantially due to our growth strategy, there is no assurance that we will be successful in executing our business plan or that even if we successfully implement our business plan, that we will be able to curtail our losses now or in the future. If we incur significant operating losses, our stock price may decline, perhaps significantly. Our business depends on the demand for construction and restoration services, and if the demand for these services decrease, our revenues could decline. Our business depends upon the demand for construction and restoration services that we provide primarily to commercial sites and multifamily properties. We would be adversely affected by any slowdown in the growth of, or reduction in demand for, restoration services. Additionally, demand for all of our services depends on numerous factors, including: ● The state of the economy in general; and, ● the financial condition of associations, commercial building owners or businesses looking Services toretain our services. If demand for the services that we provide decreases, then we may experience a decline in sales resulting in decreased profits. If demand for our services decreases and our management fails to implement appropriate adjustments, then our profitability could suffer and the price of our common stock could decline. We may engage in acquisitions, which will consume resources and may be unsuccessful or unprofitable. We have pursued, and we intend to continue to pursue, a strategy of acquiring businesses that fit within our business model. Our business model is to acquire restoration and construction services and remodeling businesses as well as businesses that manufacture and sell cabinetry and remodeling products. However, acquisitions are not always successful or profitable. Any future acquisitions could expose us to risks, including risks associated with assimilating new operations and personnel; diversion of resources from our existing businesses; inability to generate revenues sufficient to offset associated acquisition costs; and risks associated with the maintenance ofuniform standards, controls, procedures and policies. Acquisitions may also result in additional expenses from amortizing acquired intangible assets. If we attempt an acquisition and are unsuccessful in its completion, we will likely incur significant expenses without any benefit to our company. If we are successful in completing an acquisition, the risks and other problems we face may ultimately make the acquisition unprofitable.
